Citation Nr: 0206161	
Decision Date: 06/11/02    Archive Date: 06/20/02

DOCKET NO.  97-34 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been presented 
sufficient to reopen a claim for entitlement to service 
connection for a cervical spine disability.

(The issues of entitlement to service connection for hearing 
loss, headaches, and a cervical spine disability will be 
addressed in a later decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from January 1975 to 
January 1979; he has undocumented reserve service from 1986 
to 1992.  

This appeal comes before the Board of Veteran's Appeals 
(Board) on appeal from a November 1996 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim.  
Also denied in that decision was entitlement to a compensable 
evaluation for right post-operative carpal tunnel syndrome.  

In August 1999, the Board denied the veteran's request for an 
increased rating for the right upper extremity disorder.  It 
remanded the other three issues on appeal for the purposes of 
obtaining additional military service and Social Security 
Administration records.  The claim has since been returned to 
the Board.

The Board is undertaking additional development on the issues 
of entitlement to a cervical spine disorder, hearing loss, 
and headaches, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing these issues.



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim to reopen previously disallowed claim of 
entitlement to service connection for a cervical spine 
disability has been obtained and developed.

2.  Service connection for a cervical spine disability was 
denied by the agency of original jurisdiction in an April 
1980 decision. 

3.  The evidence received subsequent to the April 1980 RO's 
decision includes medical evidence suggesting a relationship 
between current cervical spine disability and an inservice 
injury.  It is not duplicative or cumulative, and it is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The April 1980 RO's decision denying entitlement to 
service connection for a cervical segment of the spine 
disability is final.  38 U.S.C.A. § 4005(c) (1976); 38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1980); currently 38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2001).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection a cervical segment 
of the spine disability has been reopened.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156 (a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed 

into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [VCAA].  
38 U.S.C.A. § 5100 et seq. (West Supp. 2001); see 66 Fed. 
Reg. 45620-45632 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law eliminated 
the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.

In light of the favorable decision to reopen the veteran's 
claim, a remand solely for a consideration of the new law's 
implications would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 66 Fed. Reg. 
45630 (Aug. 29, 2001) (to be codified at 38 C.F.R 
§ 3.156(a)).  This amendment to 38 C.F.R. § 3.156(a) applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  Since the veteran's request to 
reopen his claim of entitlement to service connection was 
filed prior to that date, the amended regulation does not 
apply.  

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
Reopening the claim no longer requires a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome.  Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitted sufficient to reopen 
a claim as set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991)).  In determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims, 
hereinafter the Court, has clarified that, with respect to 
the issue of materiality, the newly presented evidence need 
not be probative of all the elements required to award the 
claim as in this case dealing with a claim for service 
connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  
However, it is the specified bases for the final disallowance 
that must be considered in determining whether the newly 
submitted evidence is probative.  Id.  Such evidence must 
tend to prove the merits of the claim as to each essential 
element that was a specified basis for that last final 
disallowance of the claim.  Id.  

The veteran contends that he is entitled to service 
connection for a cervical spine disability.  The veteran 
maintains that while he was on active duty, he injured his 
neck.  As such, he avers that this injury aggravated his 
congenital cervical spine disorder and led to his current 
cervical spine disability.  

The veteran was originally denied service connection for a 
cervical spine disability in April 1980.  The RO, in its 
decision, noted that the service medical records did not show 
that the veteran sustained an injury to his neck and upper 
back in 1975, and that the reported 1976 injury involved the 
right shoulder resulted in no residuals.  X-ray films showed 
congenital fusion of the cervical segment of the spine, 
Klippel-Feil Syndrome.  The RO concluded that aggravation of 
a congenital cervical spine disability was not shown, and the 
RO denied the veteran's claim.  The date of that decision was 
April 1980.  The veteran was notified of that decision but 
did not appeal; hence, that decision became final.  See 
38 U.S.C.A. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1980); currently 38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).  

When the RO denied service connection in April 1980, the RO 
based its decision on the veteran's service medical records, 
the veteran's application for benefits, and a VA medical 
certificate (VA Form 10-10m, Medical Certificate and History, 
November 6, 1979).  Since then, the veteran has submitted 
written statements and proffered testimony before an RO 
hearing officer.  Additionally, the veteran has tendered 
private medical records.  In particular, the Board notes that 
one of the veteran's treating physicians, C. S. Pipkin, M.D. 
has written, in July 1995, that the veteran's chronic neck 
pain was "most likely due to his original injury in 1975".  
This injury referred to by the doctor would have occurred 
when the veteran was in the military.

This medical evidence of a possible link is new.  It was not 
of record in 1980.  It is also so significant that, while not 
dispositive, it must be considered in order to decide his 
claim fairly.  Accordingly, the Board concludes that the 
veteran has submitted evidence that is new and material, and 
the claim for service connection for a cervical spine 
disability is reopened.

Since the claim is reopened, the Board must address the 
merits of the veteran's claim.  Before proceeding to a 
decision on the merits, it is the Board's opinion that 
further development is necessary.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001); 66 Fed. Reg. 45630-45631 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(c)).  Accordingly, the 
Board will undertake additional development on this issue 
pursuant to the authority granted by 67 Fed. Reg. 3099, 3104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9 (a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903 (67 Fed. Reg. 
3099, 3105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903).  After giving the notice and reviewing the 
veteran's response thereto, the Board will prepare a separate 
decision addressing the merits of the veteran's claim.



ORDER

The claim for entitlement to service connection for a 
cervical spine disability is reopened; to this extent, the 
appeal is granted.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 

